          Case 1:19-cv-10749-FDS Document 9 Filed 05/06/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                             )
JAMES ROBINSON,                              )
On behalf of himself and all others          )
similarly situated,                          )
                                             )
                Plaintiff,                   )
                                             )    Case No. 19-cv-10749
                v.                           )
                                             )
NATIONAL STUDENT CLEARINGHOUSE,              )
                                             )
                Defendant.                   )
                                             )

              MOTION FOR ATTORNEYS DARCUS, ELGA, FRANCIS,
            SHEARER, AND SOUMILAS TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5.3, attorney Stuart Rossman, counsel for Plaintiff James

Robinson, moves for attorneys Joanna K. Darcus, Benjamin Elga, James A. Francis, Brian

Shearer, and John Soumilas to be admitted pro hac vice in this matter. Attached with this motion

are declarations from each attorney providing the information required under Local Rule

83.5.3(b). As provided in their declarations, each attorney (1) is a member of the bar in good

standing in every jurisdiction in which s/he has been admitted to practice, (2) is not currently the

subject of disciplinary proceedings in any jurisdiction, (3) has not previously had a pro hac vice

admission (or other admission for a limited purpose) to this court revoked for misconduct, and

(4) has read and agrees to comply with the Local Rules of the United States District Court for the

District of Massachusetts.



Dated: May 6, 2019                                 Respectfully submitted,

                                                   /s/ Stuart Rossman
                                                   Stuart Rossman, BBO No. 430640
Case 1:19-cv-10749-FDS Document 9 Filed 05/06/19 Page 2 of 2




                                 National Consumer Law Center
                                 7 Winthrop Square, 4th Floor
                                 Boston, MA 02110-1245
                                 (617) 542-8010
                                 srossman@nclc.org




                             2
